COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex Parte Jose Luis Aguilera

Appellate case number:      01-16-00844-CR

Trial court case number:    1598995-A

Trial court:                County Criminal Court at Law No. 13 of Harris County

       On October 26, 2016, the trial clerk filed a letter of assignment in this Court
attaching the notice of appeal filed on September 30, 2016, by counsel for Jose Luis
Aguilera in the above-referenced appeal involving his application for a writ of habeas
corpus. Aguilera is challenging the trial court’s order denying his habeas application,
signed on September 29, 2016. On October 28, 2016, the clerk’s record was filed in this
Court containing, among other things, the findings of fact, conclusions of law, and order
denying appellant’s habeas application, signed by the trial court on October 14, 2016.
        On November 1, 2016, the Clerk of this Court requested the trial court’s
certification of appellant’s right of appeal from the denial of his habeas application,
which is expected to be filed in this Court by December 1, 2016. On November 17,
2016, three volumes of the reporter’s records of the writ hearing, held on August 24,
September 22 and 29, 2016, were filed in this Court. After a review of the records, the
Court determines that it desires briefing. See TEX. R. APP. P. 31.1.
      Accordingly, appellant’s brief is ORDERED to be filed no later than 20 days
from the date of this order. See TEX. R. APP. P. 2, 31.1. The State’s brief, if any, is
ORDERED to be filed no later than 20 days from the filing of the appellant’s brief.


       It is so ORDERED.
Judge’s signature: /s/ Evelyn V. Keyes_
                    Acting individually

Date: November 29, 2016